PER CURIAM.
We do not agree that the appellant’s petition for the removal of his incompetent mother’s guardian involved “a complete absence of a justiciable issue of either law or fact” so as to justify an award of attorney’s fees under section 57.105(1), Florida Statutes (1993). See Whitten v. Progressive Casualty Ins. Co., 410 So.2d 501 (Fla.1982). See generally Bergman v. Serns, 443 So.2d 130 (Fla. 3d DCA 1983), pet. for review dismissed, 450 So.2d 488 (Fla.1984). The order under review is therefore reversed.